       2:19-cv-01167-DCN              Date Filed 04/22/19    Entry Number 1   Page 1 of 4




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

                                                   )
 Amy L. Newsome,                                   )                   C/A No.: 2:19-cv-01167-DCN
                                                   )
                         Plaintiff,                )
                                                   )   DEFENDANTS GCA SERVICES GROUP,
         vs.                                       )    INC. AND ABM INDUSTRY GROUPS,
                                                   )        LLC d/b/a ABM INDUSTRIES
 GCA Services Group, Inc., and ABM                 )      INCORPORATED’S NOTICE OF
 Industry Groups, LLC d/b/a ABM                    )                REMOVAL
 Industries Incorporated,                          )
                                                   )
                         Defendants.               )
                                                   )

        T O:    JASON A. DAIGLE, ESQUIRE, COUNSEL FOR PLAINTIFF:

        Defendants GCA Services Group, Inc. and ABM Industry Groups, LLC, the proper parties

in interest, and misidentified as “d/b/a ABM Industries Incorporated” (collectively hereinafter

“ABM Defendants”), by and through their undersigned counsel, files this Notice of Removal in

the above-captioned case to the United States District Court for the District of South Carolina,

Charleston Division pursuant to 28 U.S.C. §1332, 1441 and 1446.

     Defendants would respectfully show unto this Honorable Court:

1.      This action was commenced by the service of a Summons and Complaint against

        Defendant GCA Services Group, Inc., service of which was made upon the Registered

        Agent for Defendant on March 21, 2019, and against Defendants ABM Industry Groups,

        LLC and ABM Industries Incorporated, service of which was made upon the Registered

        Agents for same on March 21, 2019.

2.      Plaintiff is a citizen and resident of the state of Ohio.
     2:19-cv-01167-DCN        Date Filed 04/22/19       Entry Number 1          Page 2 of 4




3.   Defendant GCA Services Group, Inc. is a foreign corporation incorporated in the state of

     Delaware and whose principal place of business is Sugar Land, Texas.

4.   Defendant ABM Industry Groups, LLC is a Delaware Limited Liability Company

     organized in the state of Delaware and with its principal place of business in Sugar Land,

     Texas. The sole member of the LLC is ABM Industries Incorporated and its principal place

     of business is New York, New York.

5.   Defendant ABM Industries Incorporated is a foreign corporation incorporated in the state

     of Delaware and whose principal place of business is New York, New York.

6.   Accordingly, complete diversity exists between the parties.

7.   Plaintiff’s Complaint is silent as to the amount in controversy. Defendants are informed

     Plaintiff Amy L. Newsome is alleged to have suffered serious and permanent injuries as a

     result of the alleged incident. Although the Complaint does not specify the amount of

     damages sustained or pray for a specific sum, Plaintiff alleges she has suffered physical

     pain; permanent physical injury and disability; and past and future lost wages and earning

     capacity. (Compl. at ¶ 17). Plaintiff seeks actual and punitive damages. Additionally, at

     this time, counsel for Plaintiff will not consent to damages less than $75,000 in the instant

     suit. Based upon this information, Defendants submit there is sufficient evidence that the

     amount in controversy exceeds the jurisdictional threshold for removal.

8.   Removal to this district and division is proper under 28 U.S.C. § 1441(a) because the

     district and division encompass the Charleston County Court of Common Pleas for the

     State of South Carolina, the jurisdiction in which the action was filed.

9.   Defendants file herewith copies of all process and pleadings served upon it in this action

     as part of this notice. See Exhibit A.
        2:19-cv-01167-DCN        Date Filed 04/22/19       Entry Number 1        Page 3 of 4




10.       Defendants will file a copy of this Notice of Removal with the Clerk of Court for

         Charleston County, South Carolina, and will serve a copy upon counsel for Plaintiff.

      WHEREFORE, Defendants pray this Honorable Court accepts this Notice of Removal that is

being filed and that this Honorable Court take jurisdiction of the above-entitled case and all further

proceedings in said cause in the Court of Common Pleas, County of Charleston, State of South

Carolina be stayed.

                                                      Respectfully submitted,

                                                      COLLINS & LACY, P.C.


                                               By:    s/Claude T. Prevost, III
                                                      Claude T. Prevost, III, Esquire
                                                      Fed Bar Number: 10438
                                                      cprevost@collinsandlacy.com
                                                      Charles A. Kinney, Esquire
                                                      Bar Number: 10580
                                                      ckinney@collinsandlacy.com
                                                      Post Office Box 12487
                                                      Columbia, SC 29211
                                                      803.256.2660 (voice)
                                                      803.771.4484 (fax)


                                                      DEFENDANTS GCA SERVICES
                                                      GROUP, INC. AND ABM INDUSTRY
                                                      GROUPS, LLC d/b/a ABM
                                                      INDUSTRIES INCORPORATED’S
                                                      NOTICE OF REMOVAL
April 22, 2019
Columbia, South Carolina
      2:19-cv-01167-DCN         Date Filed 04/22/19      Entry Number 1        Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned employee of Collins & Lacy, P.C., hereby certifies that (s)he has served
the following named individual(s) with a copy of the pleading(s) indicated below via electronic
mail and/or by mailing a copy of same to them in the United States mail and/or by electronically
filing via the Court’s electronic filing system, with sufficient postage affixed thereto and return
address clearly marked on the date indicated below:

COUNSEL SERVED:
Jason A. Daigle, Esquire
Young Clement Rivers, LLP
Post Office Box 993
Charleston, SC 29402
jdaigle@ycrlaw.com
Counsel for Plaintiff

PLEADING: DEFENDANTS GCA SERVICES GROUP, INC. AND ABM INDUSTRY
          GROUPS, LLC d/b/a ABM INDUSTRIES INCORPORATED’S NOTICE
          OF REMOVAL



                                                     COLLINS & LACY, P.C.


                                             By:     s/Claude T. Prevost, III
                                                     Claude T. Prevost, III, Esquire
                                                     Fed Bar Number: 10438

Columbia, South Carolina
April 22, 2019
